DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,583,675. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is obvious over the patent.
Regarding claim 1, Claims 1, 3, 4, 9 of the patent teaches non-transitory computer readable medium (claim 1 line 6) for a printer (claim 1 line 1), the medium storing 
a threshold specifying a maximum vapor density (claim 1, line 6; claim 9)   a threshold (claim 1 line 6), and 
instructions to: determine the quantity of vapor in the printer (claim 1 lines 3-5), compare an incoming signal that corresponds to a detected vapor density with the threshold, and intervene in operation of the printer when the detected vapor density exceeds the threshold (claim 1 lines 8-10), wherein a type of intervention is based upon the quantity of vapor in the printer (claim 1 lines 11-12; also claim 3 and claim 4 teaches different interventions).

Regarding claim 2, Claim 1 of the patent teaches further comprising instructions to transfer ink whereby vapor is released (claim 1 lines 3-4), detect a current density of the vapor (claim 1 line 3), output a signal corresponding to the current vapor density for comparison to the threshold (claim 1 lines 8-10).

Regarding claim 3, Claim 4 of the patent teaches further comprising instructions to intervene in operation of the printer by adjusting a print speed (claim 4).

Regarding claim 5, Claim 12 of the patent teaches further comprising instructions to intervene in operation of the printer by adjusting a radiation device output (claim 12).

Regarding claim 6, Claim 6 of the patent teaches further comprising instructions to intervene in operation of the printer without interrupting execution of a current print job (claim 6).

Regarding claim 7, Claim 8 of the patent teaches further comprising instructions to detect the current vapor density by: emitting light, detecting the light with a sensor, and correlating a change in detected light intensity with vapor density (claim 8).

Regarding claim 8, Claim 11 of the patent teaches further comprising instructions to emit the light in a wavelength range between 400 and 1000 nanometers (claim 11).

Allowable Subject Matter
Claims 9-20 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 04/04/2022 have been fully considered. 
In regards to the arguments in light of the new amendments in independent claims 1 and 9 filed on 04/04/2022 are found persuasive.    
In regards to applicant’s argument that subject matter of claim 19 was not addressed. Applicant’s attention is directed to the rejections to claim 19 under double patenting and 35 U.S.C. 112.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENOK D LEGESSE/Primary Examiner, Art Unit 2853